Judgment, Supreme Court, Bronx County (Stadtmauer, J.), entered April 23, 1982, sustaining a writ of habeas corpus only to the extent of reducing bail to $10,000 bond or $6,000 cash, affirmed, without costs. Notwithstanding respondent’s failure to file papers in opposition to the writ petition, the record of proceedings makes it clear that all adjournments from arraignment on the indictment on December 15, 1981 until the bringing of the instant writ of habeas corpus on April 23,1982 were declared by the Justice presiding on each occasion to be excludable (CPL 30.30, subd 4) in computing the time within which the incarcerated defendant must be released on bail or on his own recognizance (CPL 30.30, subd 2). At three of those appearances the People indicated their readiness to proceed to trial. Thus, on March 30, 1982 present counsel, entering the case for the first time, made an application to reduce bail which was denied. The People stated they “have always been ready to proceed in this case.” Defense counsel requested an adjournment to April 20,1982, because of his engagement in the United States District Court. The court fixed the date for April 15, the “last date”. On April 15, 1982 defense counsel, the same lawyer who had sought and obtained the adjournment, argued that defendant should be released on his own recognizance pursuant to CPL 30.30 (subd 2, par [a]) because of the failure of the People to answer “Ready”. The People stated they “did in fact state their readiness.” The court noted “[t]he case was marked ready all these times.” Thus the defendant and his counsel knew the state of the record prior to April 23, 1982, when the writ of habeas corpus was sought without disclosing the record facts {People v Gruden, 42 NY2d 214, 218). The People again stated their readiness to proceed. The People were ready. Defendant was not. The case was again adjourned, marked excludable. That being the case, CPL 30.30 (subd 2) is inapplicable. Concur — Sandler, J. P., Sullivan, Markewich, Fein and Milonas, JJ.